 

Exhibit 10.2

CONSENT AND NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS CONSENT AND NINTH AMENDMENT to Loan and Security Agreement (this
“Amendment”) is made effective as of March 29, 2020 (the “Amendment Date”) and
made, by and among OXFORD FINANCE LLC, a Delaware limited liability company with
an office located at 133 North Fairfax Street, Alexandria, Virginia 22314 (in
its individual capacity, “Oxford”; and in its capacity as Collateral Agent,
“Collateral Agent”), the Lenders listed on Schedule 1.1 from time to time to the
Loan Agreement (defined below) including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”) and PLUS THERAPEUTICS, INC., a
Delaware corporation with offices located at 4200 Marathon Blvd., Suite 200,
Austin, Texas 78756 (“Borrower”).

WHEREAS, Collateral Agent, Borrower and Lenders party thereto from time to time
have entered into that certain Loan and Security Agreement, dated as of May 29,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders have provided to Borrower certain
loans in accordance with the terms and conditions thereof;

WHEREAS, Borrower is proposing to enter into that certain Patent and Know-How
License Agreement (in substantially the form attached hereto as Exhibit A (the
“License Agreement”), on or about the date hereof, with NanoTx, Corp. dba NanoTX
Therapeutics, Inc., a corporation organized and existing under the laws of
Texas, having an address of 7979 Wurzbach Road, San Antonio, Texas 78229
(“NanoTx”), pursuant to which, among other things, Borrower will license certain
intellectual property from NanoTx and will be obligated to make certain payments
to NanoTx on the terms and subject to the conditions set forth therein;  

WHEREAS, Borrower has requested that Collateral Agent and Required Lenders
consent to the transactions contemplated by the License Agreement, and
Collateral Agent and Required Lenders have agreed to do so, on the terms and
subject to the conditions set forth herein; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower and Oxford, in its capacity
as the sole Lender and in its capacity as Collateral Agent hereby agree as
follows:

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Notwithstanding anything contained in the Loan Agreement or any other Loan
Document to the contrary, Collateral Agent and Lender hereby consent to
Borrower’s entry into and consummation and performance of the transactions set
forth in the License Agreement in the form attached hereto as Exhibit A and
without any amendments thereto unless such

1

 

--------------------------------------------------------------------------------

 

 

amendments (i) are not material or (ii) do not increase the payment obligations
of Borrower under the License Agreement.

 

 

3.

Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(b)Repayment.  

 

The following paragraph shall apply prior to the effectiveness of that certain
Consent and Ninth Amendment to this Loan and Security Agreement: Borrower shall
make monthly payments of interest only commencing on the first (1st) Payment
Date following the Funding Date of each Term Loan, and continuing on the Payment
Date of each successive month thereafter through and including the Payment Date
immediately preceding the Amortization Date.  Borrower agrees to pay, on the
Funding Date of each Term Loan, any initial partial monthly interest payment
otherwise due for the period between the Funding Date of such Term Loan and the
first Payment Date thereof.  Commencing on the Amortization Date, and continuing
on the Payment Date of each month thereafter until April 30, 2019, Borrower
shall make consecutive monthly payments of principal (except that no payments of
principal shall be made on the Payment Dates from September 1, 2017 through
December 1, 2017; provided, further, that upon the occurrence of the I/O
Extension Event payments of principal shall also not be made on the Payment
Dates from January 1, 2018 through August 1, 2018) and applicable interest
(regardless of whether or not on any given Payment Date a principal payment is
due hereunder), in arrears, to each Lender, as calculated by Collateral Agent
(which calculations shall be deemed correct absent manifest error) based upon:
(1) the amount of such Lender’s Term Loan, (2) the effective rate of interest,
as determined in Section 2.3(a), and (3) a repayment schedule equal to forty-two
(42) months (except that as set forth above, no payments of principal shall be
made on the Payment Dates from September 1, 2017 through August 1, 2018;
provided, further, that payments of principal shall also not be made on the
Payment Dates from September 1, 2018 through March 1, 2019).  Thereafter,
commencing on May 1, 2019, Borrower shall make monthly payments of interest only
on the Payment Date of each successive month through and including the Payment
Date immediately preceding the Second Amortization Date.  Commencing on the
Second Amortization Date, and continuing on each successive Payment Date
thereafter, Borrower shall make consecutive equal monthly payments of principal,
together with applicable interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
with respect to the Term Loans as set forth on the Amortization Table (as
amended from time to time) attached to the Disbursement Letter entered into as
of the Effective Date.  

 

Notwithstanding, anything herein to the contrary, the following paragraph shall
apply on and after the effectiveness of that certain Consent and Ninth Amendment
to this Loan and Security Agreement: (A) on March 31, 2020, Borrower shall make
a principal prepayment of the Term Loans in the amount of Five Million Dollars

2

 

--------------------------------------------------------------------------------

 

($5,000,000.00) along with a payment of accrued but unpaid interest thereon in
the amount of Forty Thousand Five Hundred Twenty Six Dollars and Ninety Two
cents ($40,526.92) (which amounts shall be paid as part of, and without
duplication of the payments included in, the March 2020 Special Payment being
made on such date; and without relieving any obligation to pay the payment
described in clause (iii) of the March 2020 Special Payment also due on such
date); (B) upon Borrower’s making the March 2020 Special Payment in full,
commencing on April 1, 2020, Borrower shall make monthly payments of interest
only on the Payment Date of each successive month through and including the
Payment Date immediately preceding the Third Amortization Date; and (C)
commencing on the Third Amortization Date, and continuing on each successive
Payment Date thereafter, Borrower shall make consecutive equal monthly payments
of principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule with respect to the Term Loans as set forth on the
Amortization Table (as amended from time to time) attached to the Disbursement
Letter entered into as of the Effective Date.  All unpaid principal and accrued
and unpaid interest with respect to the Term Loan is due and payable in full on
the Maturity Date.  The Term Loan may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).

 

 

 

4.

Section 2.2(d) of the Loan Agreement is hereby amended and restated as follows:

 

(d)Permitted Prepayment of Term Loan.  Borrower shall have the option to prepay
all, but, subject to the second and third paragraphs of this Section 2.2(d), not
less than all, of the Term Loan advanced by the Lenders under this Agreement,
provided Borrower, subject to the second and third paragraphs of this Section
2.2(d), (i) provides written notice to Collateral Agent of its election to
prepay the Term Loan at least fifteen (15) days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) all outstanding principal of the Term Loan plus accrued and unpaid interest
thereon through the prepayment date, (B) the Final Payment, (C) the Prepayment
Fee, plus (D) all other Obligations that are due and payable, including Lenders’
Expenses and interest at the Default Rate with respect to any past due amounts.

 

Notwithstanding anything herein to the contrary, Borrower shall promptly pay to
each Lender (in accordance with its Pro Rata Share) (i) 75% of all proceeds
received by Borrower from the issuance and sale by Borrower of its unsecured
subordinated convertible debt, (ii) 75% of all proceeds received by Borrower in
connection with a joint venture, collaboration or other partnering transaction,
(iii) 75% of all proceeds received by Borrower in connection with any licenses,
(iv) 75% of all proceeds received by Borrower in the form of dividends (other
than non-cash dividends received from wholly owned Subsidiaries of Borrower) and
(v) all net proceeds received by Borrower from sale or transfer of any assets of
Borrower (provided, that strictly for (a) the Lorem Transaction, Borrower shall
obligated to pay hereunder only One Million Sixty Hundred

3

 

--------------------------------------------------------------------------------

 

Fifty Thousand Dollars ($1,650,000) and (b) the Shirahama Transaction, Borrower
shall obligated to pay hereunder only One Million Four Hundred Thousand Dollars
($1,400,000); provided, further, that nothing in this Section 2.2(d) is a
consent to or meant to be construed as a consent to any disposition of any
assets of Borrower not otherwise permitted by this Agreement, including, without
limitation pursuant to the Lorem Transaction or the Shirahama Transaction).  For
the purposes of clarification, (x) proceeds received from sale and issuance by
Borrower of its equity securities (which are not in the form of convertible
debt) shall not be subject to the payment obligations of Borrower under the
immediately preceding sentence and (y) other than the March 2020 Special
Payment, neither the License Agreement (as such term is defined in that certain
Ninth Amendment and Consent to this Agreement), nor the transactions
contemplated thereby shall give rise to any prepayment under this Section
2.2(d).  All such payments shall be applied to (A) payment of a portion of the
outstanding principal of the Term Loans plus all accrued and unpaid interest
thereon outstanding on such portion being prepaid, (B) the applicable Final
Payment with respect to the portion of such Term Loans being prepaid, and (C)
the applicable Prepayment Fee with respect to the portion of such Term Loans
being prepaid.  For the purposes of clarity, any partial prepayment of Term
Loans hereunder, including in connection with the March 2020 Special Payment
shall be applied pro-rata to all outstanding amounts under each Term Loan, and
shall be applied pro-rata within each Term Loan tranche to reduce amortization
payments under Section 2.2(b) on a pro-rata basis.

 

Notwithstanding anything herein to the contrary, (I) on or before March 31,
2020, in addition to any other payments due on such date, if any, Borrower shall
pay to each Lender (in accordance with its Pro Rata Share) an aggregate amount
of Five Million Three Hundred Forty Eight Thousand Twenty Six Dollars and Ninety
Two cents ($5,348,026.92) (“March 2020 Special Payment”) consisting of the
following: (i) Five Million Dollars ($5,000,000.00), which amount shall be
applied towards partial prepayment of the outstanding principal amount of the
Term Loans, (ii) Forty Thousand Five Hundred Twenty Six Dollars and Ninety Two
cents ($40,526.92), which amount constitutes all, and shall be applied towards
payment, of the accrued but unpaid interest on the partial principal amount of
Five Million Dollars ($5,000,000.00) being prepaid on such date and (iii) Three
Hundred Seven Thousand Five Hundred Dollars ($307,500.00), which amount shall be
applied towards the Final Payment with respect to the partial principal
prepayment of Five Million Dollars ($5,000,000.00); and (II) in connection with
such partial principal prepayment of Five Million Dollars ($5,000,000.00) no
Prepayment Fee shall be required or be due and payable under this Agreement.

 

 

5.

Section 2.5 of the Loan Agreement is hereby amended by deleting the word “and”
immediately following Section 2.5(j), replacing “.” at the end of Section 2.5(k)
with “; and” and adding Section 2.5(l) thereto as follows:

 

(l)  Ninth Amendment Fee.  Ninth Amendment Fee.  A fully earned and
non-refundable ninth amendment fee in the amount of One Million Three Hundred
Thousand Dollars ($1,300,000.00) which shall become due and payable upon the
earlier of: (i) the Maturity Date, (ii) the acceleration of any Term Loan, or
(iii) the prepayment of a Term

4

 

--------------------------------------------------------------------------------

 

Loan pursuant to Section 2.2(c) or (d) (other than a prepayment pursuant to the
second or third paragraphs of Section 2.2(d)).

 

 

 

6.

Section 13.1 of the Loan Agreement is hereby amended by adding the following
definitions therein in alphabetical order:

 

“First I/O Extension Equity Event” is the receipt by Borrower of gross cash
proceeds of at least Five Million Dollars ($5,000,000.00) from the sale and
issuance of its equity securities on or after April 1, 2020 and on or before
April 30, 2021, which shall be unrestricted.

 

“Second I/O Extension Equity Event” is the receipt by Borrower of gross cash
proceeds of at least Ten Million Dollars ($10,000,000.00) (inclusive of the
proceeds used to satisfy the First I/O Extension Equity Event) from the sale and
issuance of its equity securities on or after April 1, 2020 and on or before
July 31, 2021, which shall be unrestricted.

 

“March 2020 Special Payment” is defined in Section 2.2(d) of this Agreement.

 

“Third Amortization Date” is (i) May 1, 2021, if the First I/O Extension Equity
Event does not occur, (ii) August 1, 2021, if the First I/O Extension Equity
Event occurs but the Second I/O Extension Equity Event does not occur and (iii)
November 1, 2021, if both the First I/O Extension Equity Event and the Second
I/O Extension Equity Event occur.

 

 

7.

Section 13.1 of the Loan Agreement is hereby further amended by amending and
restating the following definitions therein as follows:

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares. For the avoidance of doubt, the calculation of any Final Payment shall
not include the principal amount prepaid in accordance with Section 2.2(d) if a
Final Payment based on such principal amount was made at the time of such
prepayment, including for the avoidance of doubt, the principal prepayment of
Five Million Dollars ($5,000,000.00) included in the March 2020 Special Payment.

 

“Maturity Date” is June 1, 2024.

 

 

8.

The amortization table attached as Exhibit A to the Disbursement Letter entered
into on the Effective Date, is hereby amended and restated as set forth on
Exhibit B hereto.

 

 

9.

Limitation of Amendment.

 

5

 

--------------------------------------------------------------------------------

 

 

a.

The amendments and consent set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right, remedy
or obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended or consented to
hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended or
consented to, are hereby ratified and confirmed and shall remain in full force
and effect.

 

 

10.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended and
consented to by this Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by Borrower to
Collateral Agent, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended and consented
to by this Amendment, do not and will not contravene (i) any material law or
regulation binding on or affecting Borrower, (ii) any material contractual
restriction with a Person binding on Borrower, (iii) any material order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (iv) the
organizational documents of Borrower;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended and consented
to by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

6

 

--------------------------------------------------------------------------------

 

 

 

e.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

11.

Borrower hereby remises, releases, acquits, satisfies and forever discharges the
Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof.  Without limiting the generality of the foregoing, Borrower waives
and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents, in each of the foregoing cases, to the extent arising on or prior to
the date hereof.

 

 

12.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

13.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited from any of Borrower’s accounts, (d) Lenders’
receipt of the March 2020 Special Payment, in accordance with the provisions of
Section 2.2(d) of the Loan Agreement and (e) delivery by Borrower to Collateral
Agent of the fully executed License Agreement.

 

 

14.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

15.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Ninth
Amendment to Loan and Security Agreement to be executed as of the date first set
forth above.

BORROWER:

 

 

 

 

 

PLUS THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By /s/ Marc Hedrick

 

 

Name:  Mark Hedrick

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

By /s/ Colette H. Featherly

 

 

Name: Colette H. Featherly

 

 

Title: Senior Vice President

 

 

 

8

 

--------------------------------------------------------------------------------

 

Exhibit A

 

[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

PATENT AND KNOW-HOW LICENSE AGREEMENT

THIS PATENT AND KNOW-HOW LICENSE AGREEMENT (this “Agreement”) dated March 29,
2020 (the “Effective Date”) is by and among NanoTx, Corp., a corporation
organized and existing under the laws of Delaware, having an address of 7979
Wurzbach Road, San Antonio, Texas 78229 (“NanoTx” or “Licensor”) and Plus
Therapeutics, Inc., a corporation organized and existing under the laws of
Delaware, having an address of 4200 Marathon Blvd., Suite 200, Austin, Texas
78756 (“PLUS” or “Licensee”).  NanoTx and PLUS are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

WHEREAS, NanoTx is developing radiolabeled nanoliposomes for the treatment of
cancer;

WHEREAS, NanoTx is the assignee of the Licensed Patents (as defined below)
previously owned by The Board of Regents of the University of Texas System,
University Case No. 2002.005.HSCS;

WHEREAS, PLUS is a clinical-stage pharmaceutical company focused on the
discovery, development, and delivery of complex and innovative treatments for
patients battling rare cancers; and

WHEREAS, PLUS desires to license the Licensed Patents to develop, manufacture
and commercialize Licensed Products (as defined below) in the Field and in the
Territory.

NOW THEREFORE, in consideration of the forgoing recitals, the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:

1DEFINITIONS

For purposes of this Agreement, the following terms and variations on them shall
have the following meanings, it being understood that words denoting the
singular include the plural and vice versa:

1.1

“AAA” shall have the meaning as defined in Section 14.5(b).

1.2

“Affiliate” means of one of the Parties to this Agreement shall mean and include
any Person that controls, is controlled by, or is under common control with that
Party. For the purpose of this definition, “control” shall refer to: (a) the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise, or (b) the ownership, directly or indirectly, of fifty
percent (50%) or more of the voting securities of such entity.  For purposes of
this Agreement, Licensor shall not be considered an “Affiliate” of Licensee.

1

 

--------------------------------------------------------------------------------

 

1.3

“Applicable Laws” means and includes all laws, regulations, rules, decrees,
judicial and administrative orders, and governmental actions, policies and
requirements having the force of law in the applicable country or jurisdiction.

1.4

“Bankruptcy Code” shall have the meaning as defined in Section 12.4.

1.5

“Bankruptcy Event” shall have the meaning as defined in Section 12.4.

1.6

“BMEDA” shall have the meaning as defined in Section 1.27.

1.7

“Business Day” means a Calendar Day other than a Saturday, Sunday, or a bank or
other public holiday in the United States.

1.8

“Calendar Day” means any calendar day, including a Saturday, Sunday, or a bank
or other public holiday.

1.9

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months commencing on January 1st, April 1st, July 1st, and October 1st.

1.10

“Calendar Year” means the period of time beginning on January 1st and ending on
December 31st.

1.11

“Claims” shall have the meaning as defined in Section 9.6.

1.12

“Clinical Development Plan” shall have the meaning as defined in Section 3.3(b).

1.13

“Commercialize” or “Commercialization” means all activities carried out in the
commercialization of a Licensed Product, including distributing (including,
without limitation, importing, exporting, transporting, customs clearance,
warehousing, invoicing, handling and delivering the Licensed Product to
customers), advertising, promoting, marketing, using and selling the Licensed
Product, and booking sales, as applicable.

1.14

“Commercially Reasonable Efforts” means such efforts undertaken by PLUS that are
consistent with the efforts and resources normally used by PLUS in the exercise
of its reasonable business discretion relating to the research, development,
registration and commercialization of a pharmaceutical product owned by it or to
which it has exclusive rights, with similar product characteristics, which is of
similar market potential at a similar stage in its development or product life,
taking into account issues of patent coverage, orphan drug market exclusivity,
safety and efficacy, product profile, the competitiveness of the marketplace,
the proprietary position of the product, the regulatory structure involved, the
potential or actual profitability of the applicable products (including pricing
and reimbursement status achieved or to be achieved), and other relevant
factors, including technical, legal, scientific and/or medical factors.  For
purposes of clarity, Commercially Reasonable Efforts will be determined on a
market-by-market and indication-by-indication basis and it is anticipated that
the level of effort may be different for different markets and may change over
time, reflecting changes in the status of the product and the market(s)
involved.

1.15

“Competing Product” shall have the meaning as defined in Section 7.5.

2

 

--------------------------------------------------------------------------------

 

1.16

“Compulsory Sublicense” means a license or sublicense granted to a Third Party
through the order, decree or grant of a Governmental Authority having competent
jurisdiction, authorizing such Third Party (each, a “Compulsory Sublicensee”) to
manufacture, use, sell, offer for sale, import or export any of the Products in
the Territory.

1.17

“Confidential Information” means (i) information not in the public domain that
is disclosed by one Party or its Affiliates to the other Party or its
Affiliates, including any Know-How or unpublished information relating to the
Licensed Patents, Know-How and Licensed Technology, and all other data and
information, not in the public domain, relating to the Licensed Product, or the
business, marketing, promotion, affairs, research and development activities,
results of clinical studies, national and multinational regulatory proceedings
and affairs, finances, Manufacturing, plans, contractual relationships and
operations of either Party or their Affiliates which is disclosed or provided by
or on behalf of one Party to the other Party in connection with this Agreement
and (ii) the terms and conditions contained in this Agreement that are not in
the public domain.

1.18

“Control” or “Controlled” means (i) with respect to any Intellectual Property
Rights, the legal authority or right (whether by ownership, license or
otherwise) of a Party to grant a license or a sublicense of or under such
Intellectual Property Rights to the other Party without breaching the terms of
any agreement with a Third Party, and (ii) with respect to any Know-How,
ownership or possession by NanoTx.

1.19

“Develop” or “Development” means to conduct research and development activities
necessary to obtain Regulatory Approval, including, without limitation, test
method development and stability testing, assay development and audit
development, toxicology, formulation, quality assurance/quality control
development, statistical analysis, clinical studies, packaging development,
regulatory affairs, and the preparation and submission of INDs and NDAs.

1.20

“Developed IP” shall have the meaning as defined in Section 9.2.

1.21

“Europe” means the 27 member states of the European Union plus the United
Kingdom.

1.22

“Europe Exclusivity Period” shall have the meaning as defined in Section 7.5.

1.23

“Excluded Claim” shall have the meaning as defined in Section 14.5(g).

1.24

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.25

“Field” means all fields.

1.26

“First Commercial Sale” or “FCS” means the first sale of commercial quantities
of the Licensed Product by PLUS, PLUS’ Affiliates, or a Sublicensee to a Third
Party in a given country in the Territory on arm’s length terms by PLUS, its
Affiliate or Sublicensee for use in the Field after the receipt of Marketing
Authorization in such country. Sales for test marketing,

3

 

--------------------------------------------------------------------------------

 

sampling and promotional uses, early or expanded access programs, clinical trial
purposes or compassionate or similar use shall not be considered to constitute a
First Commercial Sale.

1.27

“First Product” means the use of nanoliposome encapsulated
N,N-bis(2-mercaptoethyl)-N’,N’-diethyl-ethylenediamine (“BMEDA”)-chelated
radioisotope drug for recurrent Glioblastoma Multiforme (“rGBM”) or other
clinical indication approved by a Governmental Agency during the life of the
Licensed Patents.  First Product does not include Following Products.

1.28

“Following Products” means use of nanoliposome encapsulated BMEDA-chelated
radioisotope drug other than the first indication that is approved by a
Governmental Agency for the First Product during the life of the Licensed
Patents.

1.29

“GAAP” means the generally accepted accounting principles in the United States
as in effect from time to time.

1.30

“Government Agency” means any multi-national, federal, state, local, municipal
or other governmental authority of any nature (including any governmental
division, subdivision, department, agency, bureau, branch, office, commission,
council, court or other tribunal).

1.31

“Improvements” shall have the meaning as defined in Section 2.4.

1.32

“IND” shall mean an investigational new drug application with respect to the
Licensed Product filed with the FDA for beginning clinical trials in humans, or
any comparable application filed with the Regulatory Authorities of a country
other than the United States prior to beginning clinical trials in humans in
that country, as well as all supplements or amendments to such filings.

1.33

“Information” means any information, inventions, concepts, discoveries,
compounds, compositions, formulations, formulas, practices, procedures,
processes, methods, knowledge, know-how, trade secrets, technology, techniques,
designs, drawings, correspondence, computer programs, documents, apparatus,
results, strategies, regulatory documentation, information and submissions
pertaining to, or made in association with, filings with any Government Agency
or patent office, data, including pharmacological, toxicological, non-clinical
and clinical data, analytical and quality control data, manufacturing data and
descriptions, patent and legal data, market data, financial data or
descriptions, devices, assays, chemical formulations, specifications, material,
product samples and other samples, physical, chemical and biological materials
and compounds, and the like, in written, electronic, oral or other tangible or
intangible form, now known or hereafter developed (unless expressly provided
otherwise), whether or not patentable.  “Information” as herein defined excludes
Information relating to the production and use of micelles outside of the
Licensed Technology.

1.34

“Intellectual Property Rights” means all trade secrets, copyrights, patents and
other patent rights, trademarks, moral rights, data and any and all other
intellectual property or proprietary rights now known or hereafter recognized in
any jurisdiction.

4

 

--------------------------------------------------------------------------------

 

1.35

“Inventions” means intellectual property, which is novel, non-obvious and useful
as defined by the United States patent law or the equivalent legal concepts as
defined in any other patent-granting jurisdiction.

1.36

“JSC” shall have the meaning as defined in Section 3.3(a).

1.37

“Know-How” means all Information and Inventions Controlled by Licensor in
existence as of the Effective Date that is necessary of useful to Exploit the
Licensed Patents in the Field in the Territory, including, but not limited to,
all Information, data or results pertaining to pre-clinical and clinical studies
and the manufacturing process or processes.

1.38

“Legal Costs” means all reasonable legal fees and expenses, maintenance fees,
and all other costs and expenses related to maintaining patent protection on the
Licensed Patents in the United States and foreign countries.

1.39

“License Grant” shall have the meaning as defined in Section 2.1.

1.40

“Licensed Patents” means (1) all Patents listed in Exhibit A, and (2) any
Patents covering Technology Controlled by Licensor that are necessary or useful
in the Development, Manufacturing or Commercialization of nanoliposome
encapsulated BMEDA-chelated radioisotope drugs in existence as of the Effective
Date.

1.41

“Licensed Product” means any and all products the manufacture, use, sale, offer
for sale or import of which makes use of the Licensed Patents which would
without the License infringe on Licensor’s rights in the Licensed Patents.

1.42

“Licensed Technology” means any processes, methods, technologies or trade
secrets involving or related to radiolabeled compounds and liposomes which are
covered by, marked or are produced using a process or method disclosed in the
Licensed Patents.

1.43

“Manufacture” or “Manufacturing” means all activities by or on behalf PLUS
related to the manufacturing of a Licensed Product, or any ingredient thereof,
including but not limited to test method development and stability testing,
formulation, process development, manufacturing for use in non-clinical or
clinical studies, manufacturing scale-up, manufacturing Licensed Product for
Development or Commercialization, labeling, filling, processing, quality
assurance/quality control development, quality control testing (including
in-process release and stability testing), packaging, release of product or any
component or ingredient thereof, quality assurance activities related to
manufacturing and release of product, and regulatory activities related to all
of the foregoing.

1.44

“Manufacturing Tech Transfer Plan” shall have the meaning as defined in
Section 5.1.

1.45

“Marketing Authorization” means, with respect to each country in the Territory,
the receipt of all approvals from the relevant Regulatory Authority necessary to
market and sell a Licensed Product in any country (including without limitation
all applicable price approvals even if not legally required to sell Licensed
Product in a country).

5

 

--------------------------------------------------------------------------------

 

1.46

“Milestone Payment” shall have the meaning as defined in Section 7.3.

1.47

“Minimum Royalties” shall have the meaning as defined in Section 7.5.

1.48

“NanoTx Indemnitee” shall have the meaning as defined in Section 13.2.

1.49

“NDA” means: (a) a new drug application filed with the FDA for authorization for
marketing the Licensed Product, and (b) any of its foreign equivalents as filed
with the applicable Regulatory Authorities in other countries or regulatory
jurisdictions in the Territory, as applicable.

1.50

“Negotiation Period” shall have the meaning as defined in Section 2.4.

1.51

“Net Sales” [***]

1.52

“Outside Date” shall have the meaning as defined in Section 7.1.

1.53

“Patent Term Extension” shall have the meaning as defined in Section 9.4.

1.54

“Patents” means all: (a) patents, including any utility or design patent; (b)
patent applications, including provisionals, substitutions, divisionals,
continuations, continuations in-part or renewals; (c) patents of addition,
restorations, extensions, supplementary protection certificates, registration or
confirmation patents, patents resulting from post-grant proceedings, re-issues
and re-examinations; (d) other patents or patent applications claiming priority
directly or indirectly to: (i) any such specified patent or patent application
specified in (a) through (c), or (ii) any patent or patent application from
which a patent or patent application specified in (a) through (c) claim direct
or indirect priority; (e) inventor’s certificates; (f) other rights issued from
a Governmental Agency similar to any of the foregoing specified in (a) through
(e); and (g) in each of (a) through (f), whether such patent, patent application
or other right arises in the United States or any other jurisdiction in the
Territory.

1.55

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

1.56

“Phase 1 Trial” means a human clinical trial of a Licensed Product that would
satisfy the requirements of 21 C.F.R. 312.21(a) or corresponding foreign
regulations.

1.57

“Phase 2 Trial” means a human clinical trial of a Licensed Product that would
satisfy the requirements of 21 C.F.R. 312.21(b) or corresponding foreign
regulations.

1.58

“Phase 3 (Pivotal Trial)” means a human clinical trial of a Licensed Product
that would satisfy the requirements of 21 C.F.R. 312.21(c) or corresponding
foreign regulations.

1.59

“PLUS Indemnitee” shall have the meaning as defined in Section 13.1.

1.60

“PLUS Parties” shall have the meaning as defined in Section 1.51.

6

 

--------------------------------------------------------------------------------

 

1.61

“Regulatory Affairs” means all activities related to any communications to and
from any Regulatory Authority.

1.62

“Regulatory Approvals” means any United States federal, state, or local
government, or any foreign government, or political subdivision thereof, or any
multinational organization, authority, agency or commission entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power, any court or tribunal (or any department, bureau or
division thereof), or any governmental arbitrator or arbitral body with
responsibility for granting licenses or approvals, including Marketing
Authorizations, necessary for the marketing and sale of the Licensed Product in
the Field in the Territory.

1.63

“Regulatory Authority” means with respect to a country in the Territory, any
national (e.g., FDA), supra-national (e.g., the European Commission, the Council
of the European Union, or the European Medicines Agency), regional, state or
local regulatory agency, department, bureau, commission, council or other
Government Agency involved in granting Marketing Authorization for Licensed
Products in such country, including the FDA, or the European Medicines Agency
and any corresponding national or regional regulatory authorities.

1.64

“Regulatory Documentation” shall mean all regulatory applications,
registrations, licenses, authorizations and approvals (including all Marketing
Authorizations), all correspondence submitted to or received from Governmental
Agencies (including minutes and official contact reports relating to any
communications with any Governmental Agency), and all reports and documentation
in connection with clinical studies and tests (including study reports and study
protocols, and copies of all interim study analysis), and all data contained in
any of the foregoing, including all INDs and NDAs, manufacturing data, drug
master files, clinical data, adverse event files and complaint files, in each
case related to any Licensed Product.

1.65

“Regulatory Transition Plan” shall have the meaning as defined in Section 3.2.

1.66

“rGBM” shall have the meaning as defined in Section 1.27.

1.67

“Royalties” shall have the meaning as defined in Section 7.5.

1.68

“Royalty Rate” shall have the meaning as defined in Section 7.5.

1.69

“Stock Purchase Agreement” shall have the meaning as defined in Section 7.1.

1.70

“Sublicensee” means any Third Party granted a sublicense by either Licensee or
any other Person that is also a Sublicensee of any of the rights granted to
Licensee by Licensor under Section 2.1, but excluding any Third Party acting
solely as a distributor or manufacturer and any Compulsory Sublicensee,

1.71

“Sublicensing Revenue” means shall mean all (i) cash, (ii) sublicensing fees and
(iii) all other payments and the cash equivalent thereof, which are paid to
License by the Sublicensees of its rights hereunder, but excluding the following
payments:

(a)payments made in consideration for the issuance of equity or debt securities
of Licensee to the extent not exceeding the fair market value thereof;

7

 

--------------------------------------------------------------------------------

 

(b)that portion of payments for direct or fully burdened expenses (collectively
not to exceed one hundred fifty percent (150%) of direct expenses) associated
with research or development as calculated in accordance with GAAP, to the
extent that such expenses are separately listed and part of the sublicense;

(c)royalties on sales of Licensed Products by the Sublicensee (payment for which
has been otherwise provided in Section 7.5 herein); and

(d)payments for supply of Licensed Products for use in clinical trials by or on
behalf of, or for resale by, the Sublicensee.

1.72

“Technology” means any Information and Inventions.

1.73

“Term” shall have the meaning as defined in Section 12.1.

1.74

“Territory” means the entire world.

1.75

“Third Party” means a person or entity other than NanoTx or PLUS, or any of
their Affiliates.

1.76

“Third Party Infringement” shall have the meaning as defined in Section 9.5.

1.77

“United States Exclusivity Period” shall have the meaning as defined in
Section 7.5.

1.78

“Upfront License Payment” shall have the meaning as defined in Section 7.1.

1.79

“Upfront Payment Conditions” shall have the meaning as defined in Section 7.1.

1.80

“UT System License Agreement” shall mean that certain Patent and Know How
License Agreement by and between certain Affiliates of NanoTx and The Board of
Regents of the University of Texas System, University Case No. 2002.005,HSCS,
dated as of November 21, 2018.

1.81

“Valid Claim” means a claim of an issued and unexpired patent within the
Licensed Patents (i) which, absent the rights and licenses granted by NanoTx to
PLUS under this Agreement, would be infringed by the Development, Manufacturing,
filing and obtaining Regulatory Approvals, or Commercialization of the Licensed
Product by PLUS, its Affiliates or Sublicensees, such infringement to include,
where applicable, contributory infringement and infringement by inducement and
(ii) which has not been permanently revoked or held unenforceable or invalid by
a decision of a court or other Governmental Agency of competent jurisdiction,
unappealable or from which an appeal was not filed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.

8

 

--------------------------------------------------------------------------------

 

2LICENSE

2.1

License Grant.  Subject to the terms and conditions of this Agreement, upon
payment of the Upfront License Payment in Section 7.1, NanoTx hereby grants to
PLUS an irrevocable, perpetual, exclusive, fully paid-up, with the right to
sublicense in accordance with Section 2.2, license to make, have made, use, have
used, Develop, have Developed, Commercialize, have Commercialized, import and
otherwise exploit the Licensed Patents, Know-How and Licensed Technology (the
“License Grant”).  The License Grant includes the right to utilize the Licensed
Patents, Know-How or Licensed Technology to develop derivative products,
including but not limited to adding a drug to the liposomal delivery system.  In
partial consideration for the License Grant, PLUS agrees to pay the Milestone
Payments and Royalties as and when due in accordance with the terms of this
Agreement.

2.2

Sublicenses.  PLUS shall be entitled, without the prior consent of NanoTx, to
grant one or more sublicenses to Third Parties (with the right to sublicense
through multiple tiers); provided, however, that as a condition precedent to and
requirement of any such sublicense: (a) any such sublicense shall be consistent
with and subject to the terms and conditions of this Agreement; (b) PLUS shall
continue to be responsible for full performance of PLUS’ obligations under this
Agreement and will be responsible for all actions of such Sublicensee; and (c)
all Sublicensing Revenue shall be deemed Net Sales under this Agreement for the
purpose of calculating the applicable Royalties owed to NanoTx.

2.3

Reservation of Research and Development Rights.  Notwithstanding anything herein
to the contrary, PLUS’ license is subject to NanoTx’s reservation of the right
to make, use and practice the Licensed Patents, Know-How and Licensed Technology
for research and development purposes only.

2.4

Option to Improvements: NanoTx hereby grants to PLUS an exclusive option to
acquire a royalty-bearing, worldwide license, with the right to grant
sublicenses, to any Patents, know-how or Technology Controlled by Licensor for
Inventions, improvements, derivatives, modifications, enhancements,
developments, processes, or other know-how (“Improvements”), useful for
Licensee’s business.  Licensor shall promptly notify Licensee of any
Improvements in writing.  Licensee shall have thirty (30) Calendar Days from
Licensee’s receipt of such written notice to make an election to pursue a
license, and Licensor and Licensee shall enter into good faith negotiations with
respect to such license for a period of ninety (90) Calendar Days following
Licensor’s receipt of such election from Licensee (the “Negotiation Period”).
Unless otherwise agreed to by Licensor and Licensee to extend such time periods,
if Licensor and Licensee fail to agree on terms during the Negotiation Period,
or if Licensee fails to notify Licensor in writing of Licensee’s election to
initiate the Negotiation Period within such thirty (30) Calendar Day period,
Licensor shall thereafter be free to negotiate and enter into a License with one
or more Third Parties for some or all of such Improvements, without any further
obligation or liability to Licensee.

3DEVELOPMENT; TRANSFER OF KNOW-HOW AND EXISTING REGULATORY DOCUMENTATION

3.1Transfer of Know-How.  Promptly (but in any event within ten (10) Business
Days) following the Effective Date), NanoTx shall commence transferring and
delivering to PLUS all

9

 

--------------------------------------------------------------------------------

 

Know-How in the possession or Control of NanoTx relating to the Licensed Product
and complete such transfer within thirty (30) Calendar Days.  Know-How shall be
provided in electronic form or other form in which it exists as of the Effective
Date.  To the extent NanoTx subsequently identifies any Know-How that should
have been transferred herein to PLUS, NanoTx will promptly provide or make
available such additional Know-How to PLUS.

3.2Transfer of Existing Regulatory Documentation.  As of the Effective Date,
NanoTx owns, possesses or Controls certain Regulatory Documentation relating to
the Licensed Product.  The Parties will cooperate to transfer the ownership of
all Regulatory Documentation relating to the Licensed Product to PLUS, which
shall include, without limitation: (i) timing for the transfer of Regulatory
Documentation (such as manufacturing protocols, IND sponsorship and maintenance
and safety reporting), and (ii) timing for the transfer of regulatory licenses,
filings or approvals (“Regulatory Transition Plan”), including but not limited
to, executing all documentation to effectively transfer ownership of the
sponsorship of the IND for nanoliposome encapsulated BMEDA-chelated 186Rhenium,
to PLUS.

3.3Development.

(a)After the Effective Date, the Parties will establish a Joint Steering
Committee (“JSC”) to facilitate communication and provide a forum to discuss and
exchange information on the overall strategic Development of Licensed
Products.  The JSC will have the right to designate subcommittees from time to
time, such as a Development, Manufacturing and/or a Regulatory Affairs
subcommittee.  The JSC will consist of three (3) senior representatives from
each Party with appropriate experience to serve on such committee.  Each Party
will designate a JSC member who will be the primary contact on the JSC for that
Party

(b)The JSC will cooperate to prepare a clinical plan involving the First
Product, which shall include, without limitation: (i) an overview of the
clinical trials conducted prior to the Effective Date, and (ii) an overview of
the clinical trials anticipated to be conducted by the Parties after the
Effective Date to support Regulatory Approvals of the Licensed Product, and
related timelines (a “Clinical Development Plan”).  PLUS shall be solely
responsible for the clinical operations, pharmacovigilance, medical monitoring
and execution of the clinical studies outlined in the Clinical Development Plan,
including all costs thereof, of the Licensed Product in the Field in the
Territory.

(c)All decisions regarding the implementation of the Clinical Development Plan
for clinical trials will be mutually agreed upon by the members of the JSC,
including designating target completion dates for the collection of Milestone
Payments under Section 7.3.  If the members of the JSC are unable to reach
consensus on a particular issue within twenty (20) Calendar Days after such
issue is referred to them then PLUS shall have the final decision-making
authority over all decisions relating to the Development, Manufacturing and
Commercialization of the Licensed Products.  Notwithstanding the foregoing,
PLUS’ Executive Officer shall reasonably consider the NanoTx’s views and
interest in reaching any decision under the JSC’s authority.

3.4Cooperation.  PLUS may engage NanoTx’s services (e.g., consulting agreements)
to further research and development and to conduct further clinical studies for
Licensed Products

10

 

--------------------------------------------------------------------------------

 

on terms to be mutually agreed upon, such terms to include reasonable
compensation and an obligation by NanoTx to assign to PLUS any Inventions
arising under such agreement.

3.5Commercially Reasonable Efforts. NanoTx shall use Commercially Reasonable
Efforts to complete its obligations under Section 3.1 and 3.2.  PLUS shall use
Commercially Reasonable Efforts (itself or through one or more Affiliates or
Sublicensees) to complete its obligations under Section 3.3 and shall conduct
all such Development activities in accordance with Applicable Laws, and, as
applicable, Good Laboratory Practice and Good Clinical Practice as defined by
FDA regulations.

4

REGULATORY

4.1

Regulatory Approval.  Prior to the Effective Date, IND No. 116117 was filed for
nanoliposome encapsulated BMEDA-chelated 186Rhenium.  NanoTx shall cause the
transfer of ownership of the IND for nanoliposome encapsulated BMEDA-chelated
186Rhenium, as set forth in Section 3.2, to PLUS.  The Parties shall cooperate
to ensure a smooth transition of such responsibilities and to assign or
otherwise transfer the IND.  Thereafter, PLUS shall be solely responsible for,
in its sole discretion, but consistent with its application of Commercially
Reasonable Efforts, the IND and applying for, at its cost and expense, all
required Regulatory Approvals from the applicable Governmental Agency for
nanoliposome encapsulated BMEDA-chelated 186Rhenium for rGBM and any other
Licensed Product in the Field in the Territory. PLUS will own all Regulatory
Approvals and all Regulatory Documentation for any Licensed Product in the Field
in the Territory.  For clarity, NanoTx (and its Affiliates) shall have no right
to, and shall not, make any regulatory filings related to any Licensed Product
or otherwise communicate or interact with any Government Agencies with respect
to the Licensed Products.

4.2

Interactions with Government Agencies. PLUS shall be solely responsible for
interfacing, corresponding and meeting with the Governmental Agencies in the
Territory with respect to the Licensed Products in the Field in the
Territory.  Upon written request and no more than quarterly, Licensee shall
provide Licensor with updates on the status of such interactions.

5

MANUFACTURING

5.1

Manufacturing Responsibility.  Promptly following the Effective Date, the
Parties shall mutually agree on a Manufacturing technology transfer plan to
timely provide for the orderly transition of Manufacturing activities and
technology, and related Know-How and Third Party contracts for the Licensed
Product to Licensee (the “Manufacturing Tech Transfer Plan”).  After the
successful completion of the Manufacturing Tech Transfer Plan and associated
success criteria therein, Licensee shall itself, or through its Affiliates or
Sublicensees, be responsible for all commercial supply of the Licensed Product
in the Territory.  Licensee will undertake such activities at its sole expense.

5.2

Manufacturing Approvals.  NanoTx shall remain responsible for the drug master
files until the completion of the Manufacturing Tech Transfer Plan.  Thereafter,
PLUS shall be responsible for the filing and maintenance of the drug master
files with the FDA and the equivalent thereof in the other countries in the
Territory as part of obtaining Regulatory Approval for the Manufacture of the
Licensed Products.

11

 

--------------------------------------------------------------------------------

 

6COMMERCIALIZATION

Licensee shall itself, or through its Affiliates or Sublicensees, use
Commercially Reasonable Efforts to Commercialize the Licensed Product in the
Territory. Licensee will undertake such activities at its sole expense. Licensee
have all decision-making authority with respect to the Commercialization of the
Licensed Products.  Licensee shall be solely liable to meet or execute any and
all compliances related to the Commercialization of the Licensed
Products.  Subject to the Confidentiality section, Licensee agrees to provide
Licensor with updates, no less than annually, on Licensee’s efforts to
commercialize the Licensed Product.

7PAYMENT

7.1

Upfront License Payment. In consideration of the licenses and rights granted to
the Licensee hereunder, Licensee shall (i) pay to Licensor a one-time,
non-refundable, non-creditable upfront payment of US$[***], and (ii) issue an
amount of voting common stock in PLUS, pursuant to a stock purchase agreement
(the “Stock Purchase Agreement”; attached as Exhibit B) which the parties shall
enter into upon the completion or satisfaction of the Upfront Payment Conditions
(as defined below), equal to US$300,000, to be valued [***] (both (i) and (ii)
are collectively the “Upfront License Payment”). Delivery of the Upfront License
Payment to Licensor shall be made within fifteen (15) Calendar Days upon the
completion or satisfaction of all obligations and conditions set forth in
Section 7.2 (the “Upfront Payment Conditions”).  In the event that all the
Upfront Payment Conditions have not been met within sixty (60) Calendar Days of
the Effective Date (the “Outside Date”), either Party may terminate this
Agreement in accordance with the termination provisions set forth in Section
12.2 below.

7.2

Upfront Payment Conditions.

(a)[***]

(b)[***]

(c)[***]

(d)[***]

7.3

Milestone Payments for First Product. Subject to the conditions of this
Agreement, Licensee shall pay to Licensor a one-time, non-refundable,
non-creditable payment following the milestone event set forth below (each a
“Milestone Payment”) [***].  [***].  Thereafter, if the First Product for
another indication reaches the remaining Milestone Events, PLUS [***].  No
payments will be paid for milestones more than once or that are not achieved.

No.

Milestone Event

Milestone Payment

1

Completion of Phase 1 Trial, delivery of the Clinical Study Report (CSR) with a
recommended Phase 2 dose

[***]

2

First Patient Treated in Phase 2 Trial

[***]

12

 

--------------------------------------------------------------------------------

 

3

Completion of Phase 2 Trial, delivery of the Clinical Study Report (CSR) and
clinical trial meets its primary objective

[***]

4

First Patient Treated in Phase 3 (Pivotal Trial)

[***]

5

Completion of Phase 3 (Pivotal Trial), delivery of the Clinical Study Report
(CSR) and clinical trial meets its primary endpoint(s)

[***]

6

United States Food and Drug Administration approval

[***]

7

European Medicines Agency centralized approval, excluding Early or Expanded
Access Program

[***]

8

Non-dilutive Monetary award or grant received from external agency (i.e., Cancer
Prevention & Research Institute of Texas, National Institutes of Health,
National Cancer Institute) to support Product Development or Commercialization
of the nanoliposome encapsulated BMEDA-chelated radioisotope drug for any
indication

[***]

9

Annual Net Sales in the U.S. and Europe of [***]

[***]

10

Annual Net Sales in the U.S. and Europe of [***]

[***]

11

Annual Net Sales in the U.S. and Europe of [***]

[***]

12

Annual Net Sales in the U.S. and Europe of [***]

[***]

From expiration or after the date of any notice of termination is received by a
Party, no milestones with respect to the Licensed Product shall be payable by
PLUS to NanoTx, except to the extent any amounts are due but unpaid.

7.4

Milestone Payments for Following Products. Subject to the conditions of this
Agreement, Licensee shall pay to Licensor a one-time, non-refundable,
non-creditable payment following the milestone event set forth below, within
thirty (30) Calendar Days after the first achievement of the corresponding
milestone event for a Following Product.  No payments will be paid for
milestones that are not achieved.

Milestone Event

Milestone Payment

United States Food and Drug Administration Approves nanoliposome encapsulated
BMEDA-chelated radioisotope drug for each Following Product

[***]

13

 

--------------------------------------------------------------------------------

 

European Medicines Agency grants centralized Approval for nanoliposome
encapsulated BMEDA-chelated radioisotope drug for each Following Product

[***]

From expiration or after the date of any notice of termination is received by a
Party, no milestones with respect to the Licensed Product shall be payable by
PLUS to NanoTx, except to the extent any amounts are due but unpaid.

7.5

Royalties for First Product.  In consideration of the licenses and rights
granted to the Licensee hereunder, and subject to the potential reductions
described below, Licensee shall pay to Licensor the royalties set forth below on
Net Sales in the United States and Europe in a Calendar Year, at the applicable
royalty rate set forth below (collectively, the “Royalties”) within thirty (30)
Calendar Days following the expiration of each Calendar Year after the date of
First Commercial Sale.

Net Sales of First Product by LICENSEE and/or its
Affiliates or Sublicensees in United States and Europe Only

“Royalty Rate”

Portion of annual Net Sales below [***]

[***]

Portion of annual Net Sales between [***] and [***]

[***]

Portion of annual Net Sales between [***] and [***]

[***]

Portion of annual Net Sales between [***] and [***]

[***]

Portion of annual Net Sales above [***]

[***]

Reductions to Royalties may apply as specified herein, but under no
circumstances will the cumulative effect of such reductions reduce the Royalties
to less [***] of annual Net Sales in any country in any Calendar Quarter (the
“Minimum Royalties”).

Such Royalties will be payable country-by-country on a quarterly basis from the
date of First Commercial Sale of the First Product until the following:

(a)In the United States, for the lesser of (i) [***] after first
commercialization in the United States, (ii) [***], or (iii) [***]; and

(b)In Europe, for the lesser of (i) [***] after first commercialization of such
Licensed Product in the Europe, (ii) [***] or (iii) [***].

On a country-by-country, PLUS’ obligation to pay Royalties will be reduced
during each Calendar Quarter by [***] if at any time a direct competitor(s) to
the First Product enters the market [***].  A product is not a Competing Product
if PLUS has any financial interest in the product.

With respect to any additional Third Party license(s) required or useful for the
development, manufacture or commercialization of nanoliposome encapsulated
BMEDA-chelated radioisotope drugs as determined by PLUS (other than the
Sublicense Agreement), [***].

14

 

--------------------------------------------------------------------------------

 

7.6

Taxes. PLUS may withhold from payment made to NanoTx under this Agreement any
income tax required to be withheld by PLUS under the laws of the country or
jurisdiction where PLUS has commercially sold Licensed Product(s).  If any tax
is withheld by PLUS, PLUS shall provide NanoTx receipts or other evidence of
such withholding and payment to the appropriate tax authorities on a timely
basis following that tax payment.

8REPORTS; AUDITS

8.1Notification of First Sale. Licensee shall notify Licensor the date on which
Licensee, its Affiliates and/or the Sublicensees make a First Commercial Sale
Licensed Products within [***] of occurrence.

8.2Royalty reports. PLUS shall submit to NanoTx [***], a written report setting
forth for such [***] at least the following information:

(a)the number of Licensed Products sold by PLUS, its Affiliates and Sublicensees
in each country;

(b)total billings for such Licensed Products;

(c)the gross amount of monies or cash equivalent or other consideration which is
received for sales, leases, licenses or other modes of transfer of Licensed
Products by PLUS;

(d)the identity of that consideration which is received instead of money for
sales, leases, licenses or other modes of transfer of Licensed Products by PLUS;

(e)deductions from the gross amount as expressly permitted herein to determine
the Net Sales thereof;

(f)the amount of Royalties due thereon, or, if no Royalties are due to NanoTx
for any reporting period, the statement that no Royalties are due;

(g)the amount of Sublicensing Revenue received by PLUS; and

(h)the amount of other payments due to NanoTx, including but not limited to,
running royalties and minimum annual royalty payments.

After termination or expiration of this Agreement, PLUS will continue to submit
royalty reports and payments to NanoTx as per PLUS’ obligations under this
Agreement until all Licensed Products made, used, marketed, leased or imported
under this Agreement have been sold.

8.3Record keeping by PLUS. PLUS and its Affiliates shall maintain complete and
accurate books and records of account, in accordance with generally accepted
accounting principles in the United States, of all transactions and other
business activities under this Agreement, sufficient to confirm the accuracy of
all reports and invoices furnished by PLUS to NanoTx under this Agreement, and
all payments by PLUS to NanoTx under this Agreement. Upon reasonable written
notice to PLUS, but no more often than once per Calendar Year, PLUS shall
permit, and shall cause its Affiliates to permit, an independent certified
public accounting firm of

15

 

--------------------------------------------------------------------------------

 

national standing designated by NanoTx and accepted by PLUS (such acceptance not
to be unreasonably withheld) to audit such books and records of account of PLUS
and its Affiliates until three (3) years after the expiration of such Party’s
payment obligation, in order to confirm the accuracy and completeness of any
report made under this Section 8.3.  Prior to each such audit, such independent
certified public accounting firm shall execute a confidentiality agreement that
is reasonably acceptable to PLUS. The independent certified public accounting
firm shall disclose to NanoTx only whether the audited reports are correct or
incorrect and the specific details concerning any discrepancies.

8.4Underpayments/Overpayments. If such independent certified public accounting
firm correctly concludes that additional royalties were owed during such period,
PLUS shall pay such additional royalties within thirty (30) Calendar Days of the
date NanoTx delivers to PLUS such accounting firm’s written report. [***].  For
clarity, in all other circumstances the fees charged by such independent
certified public accounting firm for the work associated with such underpayment
audit shall be paid by PLUS. Any overpayments by PLUS will be credited against
future royalty obligations owed under 7.5.

8.5Record Keeping by Sublicensee. PLUS shall include in each sublicense granted
by it pursuant to this Agreement a provision requiring the Sublicensee to make
reports to NanoTx, to keep and maintain records of sales made pursuant to such
sublicense, and to grant access to such records by NanoTx’s independent
certified public accounting firm to the same extent required of PLUS under this
Agreement.

8.6Confidentiality. NanoTx shall treat all financial information subject to
review under this Section 8, or under any agreement with a Sublicensee, in
accordance with the confidentiality provisions of Section 11 of this Agreement,
and shall cause its independent certified public accounting firm to enter into
an acceptable confidentiality agreement with NanoTx obligating such independent
certified public accounting firm to retain all such financial information of
PLUS in confidence pursuant to such confidentiality agreement.

9INTELLECTUAL PROPERTY MATTERS

9.1

Inventorship. Inventorship and ownership of the Inventions shall be determined
in accordance with the rules of inventorship under United States patent law. In
the event of a dispute regarding inventorship, the Parties shall establish a
procedure to resolve such dispute, which may include engaging independent Third
Party patent attorneys jointly selected by the Parties to resolve such dispute.

9.2

Development Intellectual Property Rights.  Licensee shall own all rights, title
and interests in and to any Intellectual Property Rights that is both: (a)
related to the Licensed Product, including but not limited to, its use or its
synthesis, improvements, derivatives, and (b) conceived solely by Licensee, its
Affiliates or Sublicensees (collectively, “Developed IP”).

9.3

Prosecution and Maintenance by Licensor.  For the Term of this Agreement as
defined below, Licensor shall be responsible for maintaining all patents
included in the Licensed Patents, and Licensee agrees to pay all Legal Costs.
Within thirty (30) Calendar Days of receiving

16

 

--------------------------------------------------------------------------------

 

an invoice from Licensor, Licensee shall pay Licensor following receipt of such
invoice from Licensor.

9.4

Patent Term Extensions. Licensee shall promptly notify Licensor of the issuance
of each Regulatory Approval and, where reasonably and legally possible and
reasonably useful or materially valuable in the Commercialization of Licensed
Products, use Commercially Reasonable Efforts to apply (or cause its Affiliates
or Sublicensee(s) to apply) for a patent term extension, adjustment or
restoration, supplementary protection certificate, or other form of market
exclusivity conferred by Applicable Laws (collectively, “Patent Term
Extensions”) in the relevant country(ies) of the Territory. Licensor shall, if
and as requested by Licensee, (a) use Commercially Reasonable Efforts to, assist
Licensee, its Affiliates, and Sublicensees in obtaining all available Patent
Term Extensions and (b) take all actions necessary to obtain all Patent Term
Extensions. The Parties shall cooperate with each other in obtaining Patent Term
Extensions wherever and whenever applicable, with the ultimate decision on which
patents shall be extended being made by Licensee.

9.5

Infringement of Licensed Patents by Third Party. Each Party will promptly notify
the other Party in writing of any actual or threatened infringement,
misappropriation or other violation by a Third Party of any Licensed Patents or
Licensed Technology in the Territory of which it becomes aware (“Third Party
Infringement”).  Licensee shall have the first right (but not the obligation),
at its own expense, to control enforcement of the Licensed Patents against any
Third Party Infringement. Prior to commencing any such action, Licensee shall
consult with Licensor and shall give due consideration to Licensor’s
recommendations regarding the proposed action. At Licensee’s reasonable request,
Licensor will in good faith consider joining Licensee as a co-party(ies) in any
litigation, related to the enforcement of the Licensed Patents against any Third
Party Infringement.  Licensee shall give Licensor timely notice of any proposed
settlement of any such action instituted by Licensee and shall not, without the
prior written consent of Licensor, enter into any settlement that would: (i)
adversely affect the validity, enforceability or scope of any of the Licensed
Patent, (ii) give rise to liability of Licensor or its Affiliates, (iii) admit
Third Party non-infringement of any Licensed Patent, or (iv) otherwise impair
Licensor’s rights in any Licensed Patent or under this Agreement.  Any
recoveries resulting from an action relating to a claim of Third Party
Infringement shall first be applied equally against payment of each Party’s
costs and expenses incurred in connection therewith. Any remaining recoveries
shall be retained by (or if received by Licensor, paid to) Licensee.

9.6

Infringement of Third Party Patents. If any Third Party asserts any Claims
against Licensee (or any of its Affiliates or Sublicensees), alleging that any
Licensed Product, the use or practice of the Licensed Patents or Licensed
Technology, infringes, misappropriates or violates the Intellectual Property
Rights of any Person, Licensee shall promptly notify Licensor thereof in writing
specifying the facts, to the extent known, in reasonable detail.  Licensee shall
assume control of the defense of such Claims.  Licensee shall have the exclusive
right to settle any Claim against Licensee (or any of its Affiliates or
Sublicensees) without the consent of Licensor.  As used herein, “Claims” means
collectively, any and all Third Party demands, claims, actions and proceedings
(whether criminal or civil, in contract, tort or otherwise) for losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees).

17

 

--------------------------------------------------------------------------------

 

10REPRESENTATIONS AND WARRANTIES

10.1

Representation by NanoTx.

(a)NanoTx represents and warrants that it has full authority to execute, enter
into and perform its obligation under this Agreement.

(b)NanoTx represents and warrants it the sole and exclusive owner of the
Licensed Patents listed in Exhibit A, all of which are free and clear of any
liens, charges and encumbrances that could adversely impact the licenses granted
to Licensee under Section 2; and no other person, corporate or other private
entity, or governmental entity or subdivision thereof, has or shall have any
claim of ownership whatsoever with respect to the Licensed Patents listed in
Exhibit A.

(c)NanoTx represents and warrants that Exhibit A sets forth a true and complete
list of a Licensed Patents, and each such Licensed Patents, remains in full
force and effect as of the Effective Date, and NanoTx will timely pay all filing
and renewal fees with respect to such Licensed Patents unless otherwise agreed
to in writing by the Parties.

(d)NanoTx represents and warrants that as of the Effective Date, NanoTx has
complied with all applicable laws including any disclosure requirements, in
connection with the filing, prosecution and maintenance of the Licensed Patents.

(e)NanoTx represents and warrants it the sole and exclusive owner of the
Know-How, all of which are free and clear of any liens, charges and encumbrances
that could adversely impact the licenses granted to Licensee under Section 2 or
Licensees ability to transfer the Know-How as set forth in Section 3.1; and no
other person, corporate or other private entity, or governmental entity or
subdivision thereof, has or shall have any claim of ownership whatsoever with
respect to the Know-How.

(f)NanoTx represents and warrants it the sole and exclusive owner of the
Licensed Technology, all of which are free and clear of any liens, charges and
encumbrances that could adversely impact the licenses granted to Licensee under
Section 2; and no other person, corporate or other private entity, or
governmental entity or subdivision thereof, has or shall have any claim of
ownership whatsoever with respect to the Licensed Technology.

(g)As of the Effective Date, NanoTx has not: (i) assigned, transferred, conveyed
or otherwise encumbered its right, title and interest in the Licensed Patents,
Know-How or Licensed Technology, or (ii) granted any rights to any Third Party;
in each case (i) and (ii) that would conflict with the rights granted to
Licensor under this Agreement.

(h)As of the Effective Date, NanoTx represents and warrants it has disclosed to
PLUS all Know-How and Regulatory Documentation relating to the Licensed
Products, in each case that was generated by or on behalf of NanoTx.

(i)NanoTx represents and warrants it the sole and exclusive owner of the
Regulatory Documentation existing prior to the Effective Date, all such
Regulatory Documentation is true, correct and accurate and nothing prevents
NanoTx’s ability to transfer ownership of such existing Regulatory Documentation
as set forth in Section 3.2; and no other person, corporate or other

18

 

--------------------------------------------------------------------------------

 

private entity, or governmental entity or subdivision thereof, has or shall have
any claim of ownership whatsoever with respect to such existing Regulatory
Documentation.

(j)NanoTx represents and warrants that as of the date of the License Grant in
Section 2, Licensor is not aware of any patentable Inventions (other than the
Inventions covered or to be covered by the Licensed Technology) that if patented
would be infringed by Licensee’s exercise of the Inventions included in the
License Grant.

(k)NanoTx represents and warrants NanoTx it has no, and will not have any,
obligations to any Third Party, including University of Texas System, to provide
material, data, research and development collaborations and licenses, clinical
trial participation, publication, or commercialization that could conflict with
Licensor’s business.

(l)NanoTx represents and warrants that NanoTx is not, and none of its employees,
nor any Third Party that conducted Development or Manufacture of the Licensed
Products on behalf of NanoTx prior to the Effective Date, is, debarred by any
Regulatory Authority, or is the subject of any debarment proceeding by any
Regulatory Authority and, in the course of the discovery or pre-clinical
development and clinical development prior to the Effective Date, NanoTx has
not, and any Third Party acting on behalf of NanoTx have used any employee or
consultant that is debarred by any Regulatory Authority or, is the subject of
any debarment proceeding by any Regulatory Authority.

10.2NanoTx represents and warrants that as of the Effective Date, NanoTx has
maintained insurance policies with minimum “A-“ Best rated insurance carriers to
cover its indemnification obligations under Section 13.1, in each case with
limits, as applicable: [***]

10.3Representations by PLUS.  PLUS represents and warrants that:

(a)PLUS is a corporation duly organized, validly existing and in good standing
under the laws of state in which it is incorporated, and it has full right and
authority to enter into this Agreement and to accept the rights and licenses
granted as herein described.

(b)The execution, delivery and performance of this Agreement does not conflict
with any other agreement, contract, instrument or understanding, oral or
written, to which PLUS is a party, or by which it is bound, nor will it violate
any law applicable to PLUS.

10.4Limitation of Liability. Notwithstanding anything to the contrary contained
herein, no Party shall be liable to another Party under any theory for any
special, incidental, indirect, consequential or other similar damages, or any
punitive damages, whether arising directly or indirectly out of the transactions
contemplated by this Agreement. To be clear, neither Party shall be entitled to
recover for any lost profit or lost sale damages of any kind, whether those
claimed damages are direct or indirect.

10.5DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NANOTX DISCLAIMS ALL WARRANTIES WHATSOEVER, WITH RESPECT TO THE LICENSED
PRODUCTS, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES AS TO THE
MERCHANTABILITY, FITNESS FOR A PARTICULAR

19

 

--------------------------------------------------------------------------------

 

PURPOSE, OR THAT THE MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCTS WILL NOT
INFRINGE ANY THIRD PARTY PATENTS.

11CONFIDENTIALITY

11.1Confidential Information. All Confidential Information disclosed by one
Party to the other Party hereunder shall be maintained in confidence by the
receiving Party and shall neither be disclosed to any Third Party nor used for
any purpose except as set forth herein without the prior written consent of the
disclosing Party, except as provided in Section 11.2, and except to the extent
that such Confidential Information:

(a)is known by the receiving Party at the time of its receipt, and not through a
prior disclosure by the disclosing Party, as documented by the receiving Party’s
business records;

(b)is properly in the public domain by use and/or publication before its receipt
from the disclosing Party, or thereafter enters the public domain through no
fault of the receiving Party;

(c)[***]; or

(d)[***].

11.2Disclosure of Confidential Information. Each Party may disclose Confidential
Information belonging to the other Party as expressly permitted by this
Agreement, or if and to the extent such disclosure is reasonably necessary:

(a)to be disclosed by NanoTx to [***].

(b)to be disclosed by PLUS [***]; and

(c)to be disclosed to governmental or other regulatory agencies in order to
obtain patents or to gain or maintain approval to conduct clinical studies or to
market the Licensed Product, but such disclosure may be only to the extent
reasonably necessary to obtain such patents or authorizations, and all
reasonable steps shall be taken to protect the confidentiality of such
Confidential Information.

11.3Disclosure by Law. If the receiving Party is required by judicial or
administrative process or Applicable Laws to disclose Confidential Information
that is subject to the non-disclosure provisions of this Section 11.3, such
Party shall promptly inform the other Party of the disclosure that is being
sought in order to provide the other Party an opportunity to challenge or limit
the disclosure obligations. The Confidential Information that is disclosed by
judicial or administrative process or Applicable Laws shall remain otherwise
subject to the confidentiality and non-use provisions of this Section 11, and
the Party disclosing the Confidential Information pursuant to judicial or
administrative process or Applicable Laws shall, except where impracticable or
legally impossible, take all steps reasonably necessary, including without
limitation obtaining an order of confidentiality, to ensure the continued
confidential treatment of such Confidential Information. Both Parties shall
require their respective directors, officers and employees to whom the
Confidential Information is disclosed to undertake confidentiality and non-use
obligations consistent with the terms of this provision.

20

 

--------------------------------------------------------------------------------

 

12TERM AND TERMINATION

12.1

Term. The term of this Agreement shall commence as of the Effective Date and
shall expire (except in the event of an earlier termination) upon the applicable
United States Exclusivity Period and Europe Exclusivity Period (the “Term”).

12.2

Termination for Cause. Each Party shall have the right, without prejudice to any
other remedies available to it at law or in equity, to terminate this Agreement
in the event the other Party commits a material breach of its overall
obligations under this Agreement in any manner that fundamentally frustrates the
purpose of this Agreement, taken as a whole (including, specifically, failure to
use Commercially Reasonable Efforts to pursue Regulatory Approval), and, for all
breaches other than a failure to make a payment as set forth in this Agreement,
such material breach of its overall obligations is not cured within ninety (90)
Calendar Days (or such other time period as mutually agreed by the Parties) of
receiving notice thereof, which notice shall specify the nature of the material
breach and demand its cure.  Notwithstanding the foregoing, if such material
breach is not susceptible to be cured within such ninety (90) Calendar Day
period, the non-breaching Party’s right of termination shall be suspended only
if, and for so long as, (i) the breaching Party initiates actions to cure such
breach within such period and thereafter diligently pursues such actions, the
breaching Party shall have such additional period as is reasonable to cure such
breach, but in no event will such additional period extend beyond ninety (90)
Calendar Days after the original cure period, unless otherwise mutually agreed
by the Parties.  For any breach arising from a failure to make a payment set
forth in this Agreement, the cure period will be thirty (30) Calendar Days and
such cure period will be tolled pending any bona fide dispute between the
Parties as to whether such payment is due.  If NanoTx believes PLUS has failed
to make a payment, NanoTx will provide PLUS with written notice and both Parties
will use reasonable efforts to convene their finance personnel to resolve such
dispute within ninety (90) Calendar Days of receipt of the written notice.  If
the Parties agree to a resolution for such bona fide dispute or if such dispute
is resolved pursuant to Section 14.5, any amounts due as part of such resolution
shall be paid within ten (10) Business Days thereafter.

12.3

Licensee’s Right of Termination for Convenience.  Prior to its expiration, this
Agreement may be terminated in its entirety, in its sole discretion, at any time
by Licensee, including safety reasons, by giving NanoTx ninety (90) Calendar
Days written notice, with the final termination date to be based upon the time
required to transfer the manufacturing, marketing and distribution of
nanoliposome encapsulated BMEDA-chelated radioisotope drug to NanoTx, as
applicable.

12.4

Termination for a Bankruptcy Event. Each Party shall have the right to terminate
this Agreement in the event of a Bankruptcy Event with respect to the other
Party. “Bankruptcy Event” means the occurrence of any of the following: (a) the
institution of any bankruptcy, receivership, insolvency, reorganization or other
similar proceedings by or against a Party under any bankruptcy, insolvency, or
other similar law now or hereinafter in effect, including any section or chapter
of the United States Bankruptcy Code, as amended or under any similar laws or
statutes of the United States or any state thereof (the “Bankruptcy Code”),
where in the case of involuntary proceedings such proceedings have not been
dismissed or discharged within ninety (90) Calendar Days after they are
instituted, (b) the insolvency or making of an assignment for the

21

 

--------------------------------------------------------------------------------

 

benefit of creditors or the admittance by a Party of any involuntary debts as
they mature, (c) the institution.

12.5

Effect of Expiration or Termination.  Upon expiration or termination of this
Agreement, neither Party shall have any further rights or obligations hereunder
in the Territory except pursuant to provisions that expressly survive such
expiration or termination.  Upon termination of this Agreement, Licensee, its
Affiliates and Sublicensees shall, for a period of one (1) year, be permitted to
import, market, promote, distribute, use, offer to sell and sell their remaining
inventories of Licensed Product and, for such purpose only, the License Grant
shall continue in effect but shall be non-exclusive in the Territory.  If this
Agreement is terminated for failure to use Commercially Reasonable Efforts to
pursue Regulatory Approval, with respect to a Licensed Product or country,
within sixty (60) Business Days after such termination, if requested by NanoTx,
the Parties will meet to mutually agree upon a transition plan to effect an
orderly and timely transition to NanoTx of all Development, Manufacture and/or
Commercialization activities and responsibilities with respect to such
terminated License Product(s) and country(ies), which will incorporate the
following elements:

(a)If termination occurs prior to initiation of Phase II (i.e., consistent with
21 U.S. CFR § 312.21(c)), PLUS shall transfer to NanoTx all Information and
Regulatory Documentation Controlled by PLUS as of the effective date of
termination and generated in the Development for such terminated License
Product(s) in such country(ies), at NanoTx’s reasonable expense.

(b)If termination occurs after initiation of Phase II but prior to Regulatory
Approval of such terminated License Product(s) in such country(ies), NanoTx
shall pay PLUS a reasonable royalty rate should such License Product be
Commercialized.  Upon NanoTx’s written request and at NanoTx’s reasonable
expense, PLUS shall transfer to NanoTx all Information and Regulatory
Documentation Controlled by PLUS as of the effective date of termination and
generated in the Development for such terminated License Product(s) in such
country(ies).

(c)If termination occurs following Regulatory Approval but prior to launch of
such terminated License Product(s) in such country(ies), NanoTx shall pay PLUS
for reasonable business expenses accrued by PLUS prior to termination and a
reasonable royalty rate. Upon NanoTx’s written request and at NanoTx’s
reasonable expense, PLUS shall assign and transfer to NanoTx all Information and
Regulatory Documentation Controlled by PLUS as of the effective date of
termination and generated in the Development and Manufacture for such terminated
License Product(s) in such country(ies).

(d)If termination occurs following launch of such terminated License Product(s)
in such country(ies), NanoTx shall have an option for ninety (90) Calendar Days
to negotiate at market rates for the assignment and transfer to NanoTx all
Information and Regulatory Documentation Controlled by PLUS as of the effective
date of termination and generated in the Development, Manufacture and
Commercialization for such terminated License Product(s) in such country(ies).

(e)If, at the time of such termination, PLUS is conducting any clinical trials,
then at NanoTx’s election on a trial-by-trial and site-by-site basis, PLUS will
cooperate with NanoTx to transfer the conduct of all such clinical trials at
such sites to NanoTx and NanoTx shall assume

22

 

--------------------------------------------------------------------------------

 

any and all liability, at its expense, for such clinical trials as such sites
after the effective date of such termination, or PLUS will wind down the conduct
of any such clinical trial or site which is not assumed by NanoTx.

(f)NanoTx would fully and forever release and discharge PLUS and its Affiliates,
and Sublicensees, from any and all claims, demands, liabilities, obligations,
responsibilities, suits, actions and causes of action, known or unknown, past,
present or future, or otherwise, arising out of or relating to this Agreement or
a breach of Pfizer’s rights and obligations under this Agreement; provided
however, that the foregoing release does not discharge any failure to make
payments.

12.6

Surviving Rights and Obligations.  Any provisions required for the
interpretation or enforcement of this Agreement shall survive the expiration or
termination of this Agreement. Expiration or termination of this Agreement shall
not relieve any Party of any obligations that are expressly indicated to survive
expiration or termination.  Except as otherwise expressly provided, expiration
or termination of this Agreement for any reason shall be without prejudice to
any rights that shall have accrued to the benefit of any Party prior to such
expiration or termination.

13INDEMNIFICATION; INSURANCE

13.1

Indemnification by Licensor. Licensor agrees to indemnify, hold harmless and
defend PLUS and its respective officers, directors, employees, contractors,
agents and assigns (each, a “PLUS Indemnitee”), from and against any Claims
arising or resulting from: (a) any bodily injury or death resulting from any
actual or alleged actions or omissions of Licensor or its respective officers,
directors, employees, contractors, agents and assigns with respect to any
medical malpractice or negligence of Licensor’s practice of the Licensed Patents
that arose on or prior to the Effective Date, (b) any actual violation by
Licensor of Applicable Laws or any development of the Licensed Products or
Licensed Patents on or prior to the Effective Date, or (c) any breach by
Licensor of any representation, warranty or covenant as set forth in this
Agreement.

13.2

Indemnification by Licensee. Licensee agrees to indemnify, hold harmless and
defend NanoTx and its respective officers, directors, employees, contractors,
agents and assigns (each, a “NanoTx Indemnitee”), from and against any Claims
arising or resulting from: (a) the Development of a Licensed Product by
Licensee, its Affiliates, or Sublicensees, (b) the Commercialization of a
Licensed Product by Licensee, its Affiliates, or Sublicensees, (c) the
negligence, recklessness or wrongful intentional acts or omissions of Licensee,
its Affiliates, or Sublicensees, (d) breach by Licensee of any representation,
warranty or covenant as set forth in this Agreement or (e) breach by Licensee of
the scope of the license set forth in this Agreement, except to the extent such
Claims arise from the breach of this Agreement of, or the negligence or willful
misconduct of, any NanoTx Indemnitee.

13.3

Indemnification Procedure. In connection with any Claims for which NanoTx seeks
indemnification from Licensee pursuant to this Agreement, NanoTx shall: (a) give
Licensee prompt written notice of such Claims; provided, however, that failure
to provide such notice shall not relieve Licensee from its liability or
obligation hereunder, except to the extent of any material prejudice as a direct
result of such failure; (b) cooperate with Licensee, at Licensee’s expense, in
connection with the defense and settlement of the Claim; and (c) permit Licensee
to control the defense and settlement of the Claim; provided, however, that
Licensee may not settle the Claim

23

 

--------------------------------------------------------------------------------

 

without NanoTx’s prior written consent, which shall not be unreasonably withheld
or delayed, in the event such settlement materially adversely impacts NanoTx’s
rights or obligations. Further, NanoTx shall have the right to participate (but
not control) and be represented in any suit or action by advisory counsel of its
selection and at its own expense.

13.4

Insurance. Each Party shall procure and maintain, during the Term, the following
insurance policies with minimum “A-” Best rated insurance carriers, as
applicable: [***].  It is understood that such insurance shall not be construed
to create a limit of either Party’s liability with respect to its
indemnification obligations under this Section 13. Neither Party’s insurance
will be construed to create a limit of liability with respect to its
indemnification obligations under this Section 13. Each Party shall provide the
other with [***]. Licensor shall maintain such coverage for a minimum of [***].

14MISCELLANEOUS

14.1Independent Contractors. In the exercise of their respective rights, and the
performance of their respective obligations, under this Agreement, the Parties
are, and shall remain, independent contractors. Nothing in this Agreement shall
be construed to constitute the Parties as partners, joint venturers, or
participants in a joint enterprise or undertaking, or to constitute either of
the Parties as the agent of the other Party for any purpose whatsoever. Neither
Party shall bind, or attempt to bind, the other Party hereto to any contract or
the performance of any other obligation, or represent to any Third Party that it
is authorized to enter into any contract or binding obligation on behalf of the
other Party hereto.

14.2Assignment. Except as expressly set forth in this Agreement, neither Party
shall have the right or the power to assign or otherwise transfer, in whole or
in part, any of its rights, or delegate the performance of any of its
obligations under this Agreement, except that either Party may assign its rights
under this Agreement to a successor to all or substantially all of the assigning
Party’s activities related to this Agreement, whether by transfer of assets or
capital stock, issuance of capital stock, merger, Change in Control, or
otherwise, provided that such successor agrees in writing to be bound by the
obligations of the assigning Party.  Any permitted assignment shall not relieve
the assigning or delegating Party of any of its obligations under this
Agreement.

14.3Force Majeure. Neither Party shall be liable for any failure to perform, or
any delay in the performance of, any of its obligations under this Agreement to
the extent, but only to the extent, that such Party’s performance is prevented
by the occurrence of an event of force majeure; provided, however, that with
respect to a failure to make payment due to an event of force majeure, the
non-performing Party shall be required to make such payment as quickly as
possible but in any event, even if the force majeure continues, within thirty
(30) Calendar Days from the date that the force majeure began; provided,
further, however, that if an event of force majeure prevents either Party from
making any payment to the other Party in a timely manner, as provided in Section
7, interest on such unpaid amount shall nonetheless accrue at the 30 year U.S.
government treasury rate. For purposes of this Section 14.3, an event of force
majeure shall mean and include, war, civil war, insurrection, rebellion, civil
unrest, fire, flood, earthquake, adverse weather conditions, epidemic, pandemic
or disease outbreak (including the COVID-19 virus) military or usurped power or
confiscation, terrorist activities, embargo, strike, lockout, labor unrest,
unavailability of supplies, materials or transportation, acts of the public
enemy, acts of government authorities

24

 

--------------------------------------------------------------------------------

 

(including but not limited to the refusal of the competent Government Agencies
to issue required Regulatory Approvals), and, in general, any other cause or
condition beyond the reasonable control of the Party whose performance is
affected thereby. If the Party’s performance is affected by the occurrence of
any event of force majeure, that Party shall furnish immediate written notice
thereof to the other Party hereto.

14.4Notices.  Any notices required or permitted under this Agreement will be in
writing, will refer specifically to this Agreement, and will be sent by
recognized national or international overnight courier, confirmed facsimile
transmission (provided that duplicative copy is provided via confirmed
electronic mail, registered mail or certified mail), confirmed electronic mail,
or registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand to the address as set forth herein.  Notices under this
Agreement will be deemed to be duly given: (a) when delivered by hand; (b) upon
confirmed electronic mail transmission; (c) two Business Days after deposit with
a recognized national or international courier; or (d) on the delivery date
indicated in the return receipt for registered or certified mail.  A party may
change its contact information immediately upon written notice to the other
party in the manner provided in this, Section 14.4.

If to NanoTx, Corp.

NanoTx, Corp.
ATTN: President
7979 Wurzbach Road
San Antonio, Texas 78229

If to PLUS Therapeutics, Inc.:

Plus Therapeutics, Inc.
ATTN: President & CEO
4200 Marathon Blvd., Suite 200
Austin, Texas 78756

14.5Dispute Resolution.

(a)Except for any “Excluded Claim” (defined in Section 14.5(g) below), the
Parties shall negotiate in good faith and use reasonable efforts to settle any
dispute, controversy or claim arising from or related to this Agreement, or the
breach thereof, as follows. Any Party shall give the other Party written notice
of any dispute, controversy or claim not resolved in the normal course of
business.  Within fifteen (15) Business Days from the date of delivery of such
notice, the receiving Party shall submit to the other Party a written
response.  The notice and response shall include (a) a statement of that Party’s
position and a summary of arguments supporting that position, and (b) the name
and title of the executive who will represent that Party and of any other person
who will accompany the executive.  Within thirty (30) Business Days from the
date of delivery of the initial notice, the executives of both Parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute, controversy or
claim. These executives shall have the authority to settle the dispute and shall
be at a higher level of management than the persons with direct responsibility
for

25

 

--------------------------------------------------------------------------------

 

administration of this Agreement. All negotiations pursuant to this paragraph
are confidential and shall be treated as compromise and settlement negotiations
for purposes of applicable rules of evidence.  

(b)If the Parties do not fully settle within thirty (30) Calendar Days of such
meeting, and a Party wishes to pursue the matter, each such dispute, controversy
or claim that is not an Excluded Claim shall be finally resolved by binding
arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes of the American Arbitration
Association (“AAA”), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof.

(c)The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical business (provided that such arbitrators are
not required to be selected from AAA’s list of arbitrators) as follows:
(a) within ten (10) Business Days after initiation of arbitration, each Party
shall select one (1) person to act as arbitrator, and (b) the two
(2) Party-selected arbitrators shall select a third arbitrator within five (5)
Business Days of their appointment. If the arbitrators selected by the Parties
are unable or fail to agree upon the third arbitrator, the third arbitrator
shall be appointed promptly by the AAA. The place of arbitration shall be Waco,
Texas.

(d)Either Party may apply to the arbitrators for any applicable interim
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ and any administrative fees of arbitration.

(e)Except to the extent necessary to confirm an award, or as may be required by
applicable law, rule or regulation, neither a Party nor an arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of both Parties. In no event shall an arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable law or statute
of limitations.

(f)The Parties agree that, in the event of a dispute over the nature or quality
of performance under this Agreement, neither Party may terminate the Agreement
until final resolution of the dispute through arbitration or other judicial
determination. The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if an arbitrator
or court determines that such payments are not due.

(g)As used in this Section 14.5, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns: (a) the validity or infringement of a
patent, trademark or copyright; (b) any antitrust, anti-monopoly or competition
law or regulation, whether or not statutory; or (c) the need to seek preliminary
or injunctive measures or other equitable relief (e.g., in the event of a
potential or actual breach of the confidentiality and non-use provisions in
Section

26

 

--------------------------------------------------------------------------------

 

11). An Excluded Claim need not be resolved through the procedure described in
Sections 14.5(a) – 14.5(f) and may be immediately brought in a court of
competent jurisdiction.

14.6Severability. If any provision of this Agreement is determined by any court
or administrative tribunal of competent jurisdiction in the Territory to be
invalid or unenforceable under Applicable Laws, the Parties shall negotiate in
good faith a replacement provision that is commercially equivalent, to the
maximum extent permitted by the Applicable Laws, to such invalid or
unenforceable provision. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement.

14.7Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the laws of State of Texas and, with respect to the Licensed
Patents and related matters, the patent laws of the relevant patent granting
jurisdiction (except that as between the Parties, inventorship shall be
determined under United States patent law), without reference to any rules of
conflicts of law or renvoi.

14.8Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument. Each party acknowledges that an original
signature or a copy thereof transmitted by facsimile or by pdf shall constitute
an original signature for purposes of this Agreement.

14.9Headings. The subject headings of this Agreement are included for purposes
of convenience only and shall not affect the construction or interpretation of
any provision of this Agreement.

14.10Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.11Entire Agreement and Amendments. This Agreement, together with all Exhibits
attached hereto, constitutes the entire agreement between the Parties, and
supersedes all prior agreements, understandings and communications between the
Parties, with respect to the subject matter hereof. No modification or amendment
of this Agreement, including but not limited to this Section 14.11, shall be
binding upon the Parties unless in writing and executed by the duly authorized
representative of each of the Parties.

14.12Waivers. The failure by either Party hereto to assert any of its rights
hereunder, including, but not limited to, the right to terminate this Agreement
due to a breach or default by the other Party hereto, shall not be deemed to
constitute a waiver by that Party of its right thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

[Signature page follows]

 

 

27

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date, by their duly authorized representatives in its name and on
its behalf.

 

NANOTX, CORP.

PLUS THERAPEUTICS, INC.

 

By:

 

By:      

Name:

Name:

Title:

Title:

Date:

Date:

 

28

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LICENSED PATENTS

 

 

[REDACTED]

29

 

--------------------------------------------------------------------------------

 

Exhibit B

PLUS THERAPEUTICS, INC.
COMMON Stock Purchase Agreement

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into effective
as of [●], 2020, by and between Plus Therapeutics, Inc., a Delaware corporation
(the “Company”), and NanoTx, Corp., a Delaware corporation (“Purchaser”)
pursuant to that certain License Agreement between the Company and the Purchaser
dated as of March 29, 2020 (the “License Agreement”).

1.Purchase of Shares

In partial consideration for Purchaser’s license to the Company of certain
intellectual property under the License Agreement, the Company hereby issues to
Purchaser, [●] shares (the “Shares”) of the Company’s Common Stock (the “Common
Stock”), valued at the per share price of $[●] for an aggregate value of
$300,000.

2.Securities Law Compliance

2.1Exemption from Registration

The sale of the Shares has not been registered under the Securities Act of 1933,
as amended (the “1933 Act”), or registered or qualified under applicable state
securities laws in reliance upon certain exemptions from such registration and
qualification.  The Shares must be held indefinitely and may not be resold,
transferred or otherwise disposed of without registration under the 1933 Act and
registration or qualification under applicable state securities laws or an
opinion of counsel, in form and substance reasonably satisfactory to the
Company, that such registration and qualification is not required.  

2.2Representations and Warranties of the Purchaser

In connection with the purchase of the Shares, Purchaser represents to the
Company as follows:

(a)This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Purchaser and is a valid and binding agreement of the Purchaser
enforceable against the Purchaser in accordance with its terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.

(b)Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares.  Purchaser is purchasing the
Shares for investment for Purchaser’s own account and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
1933 Act or under any applicable state securities laws.  Purchaser does not have
any present intention to transfer the Shares to any other party.  

1



--------------------------------------------------------------------------------

 

Purchaser understands that the exemption from registration under the 1933 Act
for the issuance of the Shares depends in part upon the bona fide nature of
Purchaser’s investment intent as expressed in this Agreement.

(c)Purchaser understands that the Shares are “restricted securities” under
federal and state securities laws and that, pursuant to these laws, Purchaser
must hold the Shares indefinitely unless they are registered and qualified under
such laws or an exemption from such registration and qualification is
available.  Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares for resale.  Purchaser further acknowledges that,
if an exemption from registration or qualification is available, it may be
conditioned on certain requirements, including, but not limited to, the time and
manner of sale, the holding period for the Shares and requirements relating to
the Company, which are outside of Purchaser’s control and which the Company is
under no obligation, and may not be able, to satisfy.

(d)Purchaser believes that an investment in the Shares is suitable for Purchaser
based on Purchaser’s investment objectives and financial needs, and Purchaser is
able to bear the economic risk of an investment in the Shares.  Purchaser has
such knowledge and experience in financial and business matters as to make
Purchaser capable of evaluating the risks of the prospective investment and to
make an informed investment decision and is able to bear the economic risk of an
investment in the Shares.  Purchaser has either (i) preexisting personal or
business relationships with the Company or any of its officers, directors or
controlling persons, or (ii) the capacity to protect Purchaser’s own interests
in connection with the purchase of the Shares by virtue of the business or
financial expertise of Purchaser or professional advisors to Purchaser who are
unaffiliated with and who are not compensated by the Company or any of its
affiliates, directly or indirectly.

(e)Purchaser realizes that an investment in the Shares is highly speculative and
involves a high degree of risk, including, without limitation, the developmental
stage of the Company, the need for additional capital, the ability of the
Company to develop its products and services on a timely basis or at all, the
market acceptance of the Company’s products or services, the rapid technological
change and competition in the industry and the ability of the Company to assert
and protect its intellectual property rights.

(f)The Purchaser understands that no U.S. federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Shares or the fairness or suitability of an investment in the
Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.

(g)The Purchaser represents and warrants to the Company that at no time prior to
the date of this Agreement has the Purchaser, its agents, representatives or
affiliates engaged in or effected, in any manner whatsoever, directly or
indirectly, any (i) "short sale" (as such term is defined in Rule 200 of
Regulation SHO of the 1933 Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of the Common Stock or (ii) hedging transaction,
which establishes a net short position with respect to the Common Stock.

2

 

--------------------------------------------------------------------------------

 

3.Representations and Warranties of the Company.

3.1Organization. The Company is duly organized, validly existing and in good
standing under the laws of state in which it is incorporated, and it has full
right and authority to enter into this Agreement and to accept the rights and
licenses granted as herein described.

3.2Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company. This Agreement has been duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification provisions may be limited by applicable law.

3.3Capitalization. As of March 20, 2020, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock and 5,000,000 of
preferred stock, par value $0.001, of which 3,880,588 shares of Common Stock
were issued and outstanding. All such outstanding shares have been, or upon
issuance will be, validly issued, fully paid and nonassessable. Except as
disclosed in the Company Reports (as defined below), as of the date hereof, (i)
no shares of the Company’s capital stock are subject to preemptive rights, (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of Common Stock of the Company, (iii) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act (except this Agreement), (iv) there are
no outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company, (v) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares as described in this Agreement and (vi) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement.

3.4Issuance of Shares. Upon issuance and payment therefor in accordance with the
terms and conditions of this Agreement, the Shares shall be validly issued,
fully paid and nonassessable and free from all taxes, liens and charges.

3.5No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s certificate or articles

3

 

--------------------------------------------------------------------------------

 

of incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any material agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental body to which the Company or any of its subsidiaries is
subject, or by which any property or asset of the Company or any of its
subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clauses (ii) and (iii), which could not reasonably be expected to result in a
material adverse effect on the assets, business, financial condition,
liabilities or results of operations of the Company (a “Material Adverse
Effect”).

3.6Brokers’ Fees. The Company has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

3.7SEC Reports; Internal Controls and Procedures; Financial Statements.

(a)The Company has filed with the United States Securities and Exchange
Commission (the “SEC”) all statements, reports, schedules, forms and other
documents required to be filed by the Company with the SEC since January 1, 2019
on a timely basis or has received a valid extension of such time of filing and
has filed any such documents prior to the expiration of any such extension (the
foregoing, collectively, the “Company Reports”). As of the time it was filed
with the SEC (or, if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) each of the Company Reports (i) was
accurate and complete; (ii) complied as to form with the applicable requirements
of the Exchange Act (as the case may be) and the applicable rules and
regulations of the SEC thereunder; and (iii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(b)The consolidated financial statements (including any related notes) contained
or incorporated by reference in the Company Reports (as amended prior to the
date of this Agreement): (i) complied as to form in all material respects with
the published rules and regulations of the SEC applicable thereto; (ii) were
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
or, in the case of unaudited financial statements, as permitted by Form 10-Q,
Form 8-K or any successor form under the Exchange Act, and except that the
unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end adjustments that will not, individually or in the
aggregate, be material in amount), and (iii) fairly presented, in all material
respects, the consolidated financial position of the Company and its
consolidated subsidiaries as of the respective dates thereof and the
consolidated results of operations and cash flows of the Company and its
consolidated subsidiaries for the periods covered thereby. No financial
statements of any entity other than the Company and its consolidated
subsidiaries are required by GAAP to be included in the consolidated financial
statements of the Company. With respect to the financial statements (including
any related notes) contained or incorporated by reference in the Company

4

 

--------------------------------------------------------------------------------

 

Reports, there have been no deficiencies or weaknesses identified in writing by
the Company or the Company’s independent auditors (whether current or former) in
the design or operation of internal controls of financial reporting utilized by
the Company and its consolidated subsidiaries that would have a Material Adverse
Effect.

(c)Except as disclosed in the Company Reports, none of the Company or any of its
consolidated subsidiaries has any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise), except for liabilities or
obligations (i) that were incurred after December 31, 2019 in the ordinary
course of business consistent with past practice, (ii) that were set forth on
the Company financial statements for the year ended December 31, 2019, (iii)
that were incurred in connection with this Agreement and the License Agreement
and the transactions contemplated thereby, or (iv) that would not reasonably be
expected to result in a Material Adverse Effect.

3.8Compliance with Laws; Permits. The business of the Company or any of its
subsidiaries is, and since December 31, 2019 has been, conducted in compliance
in all material respects with all laws applicable to the Company or such
subsidiary or by which any property, asset or right of the Company or such
subsidiary is bound except as would not reasonably be expected to result in a
Material Adverse Effect.

3.9Absence of Certain Changes or Events. Except as disclosed in the Company
Reports, since December 31, 2019, (i) the Company and its subsidiaries have
conducted their respective businesses in all material respects in the ordinary
course, consistent with past practice, and (ii) the Company has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to title 11, U.S. Code, or any similar federal or state law for the
relief of debtor nor does the Company or any of its subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.

3.10Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
subsidiary of the Company or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Shares or (ii) would reasonably
be expected to result in a Material Adverse Effect.

3.11Intellectual Property.

(a)The Company and its subsidiaries own or possess adequate rights or licenses
to use all material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct their respective businesses as now conducted.  None of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company and its subsidiaries do not have any knowledge of
any infringement by the Company or its subsidiaries of any material trademark,
trade name

5

 

--------------------------------------------------------------------------------

 

rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
being made or brought against, or to the Company's knowledge, being threatened
against, the Company or its subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

4.Reports Under Exchange Act. With a view to making available to Purchaser the
benefits of Rule 144 and any other rule or regulation of the SEC that may at any
time permit Purchaser to sell securities of the Company to the public without
registration, the Company shall: (a) make and keep available adequate current
public information, as those terms are understood and defined in Rule 144; (b)
use commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
Exchange Act; and (c) furnish to Purchaser, so long as Purchaser owns Shares,
forthwith upon request (i) to the extent accurate, a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act, and the Exchange Act, and (ii) such other information as may be
reasonably requested in availing Purchaser of any rule or regulation of the SEC
that permits the selling of any such securities without registration.

5.Legends on Stock Certificates

5.1Restrictive Legends

The stock certificates for the Shares shall be endorsed with the following
restrictive legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE
TERMS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER
HEREOF.  SUCH AGREEMENT PROVIDES FOR RESTRICTIONS ON TRANSFER OF THE SECURITIES,
INCLUDING RIGHTS OF FIRST REFUSAL.  THE COMPANY WILL FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE UPON WRITTEN REQUEST.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE
AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE
RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF THE COMPANY IS
PROVIDED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED.”

6

 

--------------------------------------------------------------------------------

 

5.2Other Legends

The stock certificates for the Shares shall be endorsed with any legends that
may be required by state securities or other applicable laws.

6.Market Stand-Off Agreement

6.1Stand-Off. Purchaser agrees that Purchaser shall not transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale of, any Common Stock
(or other securities) of the Company held by Purchaser (other than those
included in the registration) during the one hundred eighty (180) day period
following the date hereof (such period, the “Holding Period”) and during the
ninety (90) day period following the effective date of any subsequent
registration statement of the Company filed under the 1933 Act; provided that
such restrictions with respect to any subsequent registration shall terminate
one year from the date hereof.  The foregoing provisions shall not apply to the
sale of any securities to an underwriter pursuant to an underwriting agreement
and shall only be applicable to Purchaser if all then current officers and
directors and greater than one percent (1%) stockholders of the Company enter
into similar agreements.  The underwriters in connection with any public
offering subject to this Section are intended third party beneficiaries and
shall have the right to enforce the provisions hereof as though they were a
party hereto.  The provisions hereof shall not apply to a registration relating
solely to employee benefit plans on Form S‑8 or Rule 145 transactions on Form
S‑4, or similar forms that may be promulgated in the future.  The Company may
impose stop‑transfer instructions with respect to the securities subject to the
provisions hereof until the end of the applicable periods.

6.2Exclusions. The provisions of Section 6.1 shall not apply to:

(a)transfers (A) by will, other testamentary document or intestate succession;
or (B) by operation of law, such as pursuant to a qualified domestic order or as
required by a divorce settlement (provided, however, that the transferee agrees
to be bound in writing by the terms of this Agreement prior to such transfer,
and such transfer shall not involve a disposition for value);

(b)the establishment of a trading plan pursuant to Rule 10b5-1 promulgated under
the Exchange Act, provided that such plan does not provide for transfers during
the Holding Period; or

(c)transfers by Purchaser to its shareholders as part of a distribution, or to
any corporation, partnership or other entity that is its affiliate of Purchaser
(provided, however, that the transferee agrees to be bound in writing by the
terms of this Agreement prior to such transfer, and such transfer shall not
involve a disposition for value).

7.Indemnification. The Company shall defend, protect, indemnify and hold
harmless Purchaser and its officers, directors, employees and agents (the
“Indemnitees”) to the fullest extent lawful from and against any and all
actions, causes of action, suits, claims, losses (including losses from the
diminution of value of any Shares), costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees

7

 

--------------------------------------------------------------------------------

 

and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
or (b) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement. Notwithstanding anything in this Section 8, the
Company will have no duty to indemnify the Indemnitees for Indemnified
Liabilities in the aggregate in excess of $300,000.

8.Miscellaneous

8.1Notices

All notices under this Agreement must be in writing and shall be deemed given
when delivered personally or by confirmed facsimile or email, one day after
being sent by nationally recognized courier service, or three days after being
sent by prepaid certified mail, to the address of the party to be noticed as set
forth herein or such other address as such party last provided to the other
party by written notice.

8.2No Waiver

The failure of either party hereto in any instance to exercise any of its rights
under this Agreement shall not constitute a waiver of any other rights that may
subsequently arise under this Agreement.  No waiver of any breach or condition
of this Agreement shall be deemed to be a waiver of any other or subsequent
breach or condition.

8.3Entire Agreement; Amendments and Waivers

This Agreement constitutes the entire agreement and understanding between the
parties hereto with regard to the subject matter hereof and supersedes all prior
discussions and agreements (whether oral or written) between the parties with
respect thereto.  No amendments or waivers to this Agreement will be effective
unless in writing and signed by the party against whom such amendment or waiver
is to be enforced.  

8.4Governing Law

This Agreement will be governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws.  With respect to any
disputes arising out of or related to this Agreement, the parties consent to the
jurisdiction of, and venue in, the state courts in Travis County in the State of
Texas (or in the event of exclusive federal jurisdiction, the courts of the
Western District of Texas).

8.5Successors and Assigns

The provisions of this Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.  Except as otherwise expressly
provided in this Agreement to the contrary, the provisions of this Agreement
shall inure to the benefit of and be binding upon Purchaser and Purchaser’s
successors and assigns.

8.6Counterparts

8

 

--------------------------------------------------------------------------------

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which together shall constitute one instrument.

8.7Severability

If any provision of this Agreement is deemed void or unenforceable, such
provision shall nevertheless be enforced to the fullest extent allowed by law,
and the validity of the remainder of this Agreement shall not be affected.

8.8Further Assurances

At any time or from time to time after the date of this Agreement, the parties
agree to cooperate with each other, and at the request of any other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to carry out
the intent of the parties hereunder.

[remainder of this page left intentionally blank]

 

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

Company:

PLUS THERAPEUTICS, INC.

By:

Name:

Title:

Address:

 

 

PURCHASER:

NANOTX, CORP.

By:

Name:

Title:

Address:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Amortization Table

 